Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 12/22/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1, 3-5, 8-9 and 11 are pending in the application. Claims 2, 6-7 and 10 are cancelled.
Allowable Subject Matter
4.	Claims 1, 3-5, 8-9 and 11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “independently controlling, by the controller, the at least one aligner in each row; constraining, by the controller, movement, between testers in a second row,  of a second aligner in the second row, while alignment is performed through a first aligner in a first row different from the second row, the first aligner and the second aligner being from among the aligners” in combination with other limitations of the claim.
7.	Claims 3-5 are also allowed as they further limit claim 1.
8.	Regarding claim 8, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “performing realignment by the controller, upon detecting that an offset between a result of first camera alignment and a result of second camera alignment is greater 
9.	Regarding claim 9, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein in the alignment, a position of a pattern formed on a detected object is detected to calculate a pitch distance in the pattern based on the detected position, and realignment is performed upon detecting that an offset between the calculated pitch distance and a stored pitch distance immediately preceding the calculated pitch distance is greater than a predetermined value” in combination with other limitations of the claim.
10.	Regarding claim 11, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a controller configured to independently control the at least one aligner in each row constrain movement, between the testers in a second row, of a second aligner in the second row, while alignment is performed through a first aligner in a first row different from the second row, the first aligner and the second aligner being from among the aligners” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868